Exhibit 10.1

EIGHTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 29, 2016, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, as agent (“Agent”) for the Lenders (as defined in the
Credit Agreement referred to below), the Lenders party hereto, and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”);

WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 6 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:

(a) Section 2.1(a)(ii)(A) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the Commitment
Reduction Amount less (3) the sum of (x) the Letter of Credit Usage at such
time, plus (y) the principal amount of Swing Loans outstanding at such time,
plus (z) the Availability Block, and

(b) The last sentence of Section 2.1(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Without limiting the foregoing, Agent shall establish the Interest Payment
Reserves, Appraisal Reserves, Pipeline Reserves, the Prepayment Block and the
Permitted Disposition Reserves.



--------------------------------------------------------------------------------

(c) The last sentence of Section 2.3(d)(i) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Notwithstanding the foregoing, no Protective Advance shall be made which would
cause (A) the aggregate amount of all Protective Advances outstanding at any one
time to exceed 10% of the Maximum Revolver Amount unless the Required Lenders
otherwise agree or (B) the aggregate amount of Revolver Usage outstanding at any
one time to exceed the Maximum Revolver Amount less the Availability Block.

(d) The first sentence of Section 2.3(d)(ii) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not exceed
the Borrowing Base by more than 10% of the Maximum Revolver Amount (unless
Required Lenders agree to a higher amount), and (B) after giving effect to such
Revolving Loans, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Maximum Revolver Amount less the Availability
Block.

(e) Section 2.4(e) of the Credit Agreement is hereby amended by adding the
following subsection (vi) to the end thereof:

(vi) Rights Offering. Within 1 Business Day of the receipt by Borrower of the
proceeds of any Rights Offering or Escrowed Funds (as defined in the Sixth
Amendment) pursuant to Section 5.18, Borrower shall prepay the outstanding
principal of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 100% of such proceeds.

(f) Section 2.4(f)(ii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(ii) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
2.4(e)(v) or 2.4(e)(vi) shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first to the outstanding principal
amount of the Revolving Loans until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii).

 

-2-



--------------------------------------------------------------------------------

(g) Section 2.10(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c) Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of Borrower and its Subsidiaries performed by personnel
employed by Agent, and (ii) the fees or charges paid or incurred by Agent (but,
in any event, no less than a charge of $1,000 per day, per Person, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging)) if it
elects to employ the services of one or more third Persons to perform field
examinations of Borrower or its Subsidiaries, to establish electronic collateral
reporting systems, or to appraise the Collateral, or any portion thereof;
provided, that so long as no Event of Default shall have occurred and be
continuing, Borrower shall not be obligated to reimburse Agent for more than 2
field examinations during any 12 consecutive months, or more than 4 full
appraisals (or desktop appraisals, at Agent’s discretion) of the Equipment
during any 12 consecutive months.

(h) Section 2.11(b)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the Commitment Reduction Amount less the Availability Block less the outstanding
amount of Revolving Loans (including Swing Loans), or

(i) Section 2.12(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrower no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.

 

-3-



--------------------------------------------------------------------------------

(j) Section 5 of the Credit Agreement is hereby amended by adding the following
Sections 5.18, 5.19 and 5.20 to the end thereof:

5.18. Rights Offering. On or before July 29, 2016 (or such later date as may be
agreed to by Agent in its sole discretion), Borrower (a) shall consummate the
Rights Offering, (b) shall apply the Net Cash Proceeds received in connection
with such Rights Offering in accordance with Sections 2.1(e)(vii) and 2.4(f)(ii)
and (c) to the extent the Net Cash Proceeds received in connection with such
Rights Offering is less than $5,000,000, shall cause the application of the
Escrowed Funds (as defined in the Sixth Amendment) to the Obligations in the
amount of such shortfall.

5.19 Consultant.

(a) On or prior to July 29, 2016 (or such later date as Agent may agree to in
writing in its sole discretion), Borrower shall deliver to Agent evidence that
Borrower has engaged a consultant satisfactory to Agent on terms and conditions
satisfactory to Agent.

(b) Borrower and each of its Subsidiaries hereby authorizes the consultant
retained by Borrower to communicate directly with Agent and its professionals
and advisors regarding Borrower and its Subsidiaries and any matters within the
scope of its work related thereto.

(c) Borrower and its Subsidiaries shall cooperate fully with Agent and its
professionals and advisors and provide assistance with any and all diligence
Agent or its professionals and advisors may reasonably require, including, but
not limited to, providing Agent and its counsel and advisors with prompt
reasonable access to (w) the consultant retained by Borrower pursuant hereto,
(x) all related diligence materials and work product, including written reports
provided by such consultant to Borrower as may be reasonably requested by Agent
(other than any such materials and reports determined by Borrower or its counsel
to be subject to the work-product doctrine or attorney-client privilege),
(y) Borrower and its Subsidiaries’ respective property, business locations and
books and records, and (z) such other available information as Agent or its
professionals and advisors shall reasonably request.

5.20. Updated Borrowing Base Certificate. Within 2 Business Days of receipt of a
Borrowing Base from Agent following a disposition of any Eligible Equipment,
Borrower shall deliver to Agent an updated executed Borrowing Base Certificate
reflecting such disposition. Within 3 Business Days of the written request of
Required Lenders (which may be requested no more than once a month if no Default
or Event of Default exists or at any time if a Default or Event of Default
exists), Borrower shall deliver an updated executed Borrowing Base Certificate
reflecting changes in the Eligible Accounts availability since the last
Borrowing Base Certificate.

 

-4-



--------------------------------------------------------------------------------

(k) Section 6 of the Credit Agreement is hereby amended to add the following new
Section 6.14 after the end of Section 6.13 as follows:

6.14 Refinancing. Borrower will not fail to cause the Obligations to be repaid
in full and the Commitments terminated on or before September 30, 2016.

(l) Section 7(a) of the Credit Agreement is hereby deleted in its entirety.

(m) Section 7(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(b) Minimum EBITDA. Achieve EBITDA, measured on a month-end basis, of at least
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$2,000,000

   For the 9 month period
ending September 30, 2016

$2,000,000

   For the 10 month period
ending October 31, 2016

$2,250,000

   For the 11 month period
ending November 30, 2016

$2,500,000

  

For the 12 month period

ending December 31, 2016, and for
each 12 month period ending each month thereafter

(n) Section 8.2(a) of the Credit Agreement is hereby amended and restated as
follows:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 3.7, 5.1, 5.2, 5.3 (solely if Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower
refuses to allow Agent or its representatives or agents to visit Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower’s affairs, finances, and accounts
with officers and employees of Borrower), 5.10, 5.11, 5.13, 5.14, 5.15, 5.17,
5.18, 5.19 or 5.20 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;

 

-5-



--------------------------------------------------------------------------------

(o) Section 13.1(a)(ii)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(A) no assignment may be made (i) so long as no Event of Default has occurred
and is continuing to a Competitor (it being understood that if an Event of
Default exists, an assignment may be made to a Competitor so long as Borrower
receives at least 5 Business Days prior written notice thereof unless an Event
of Default exists under Section 8.1, Section 8.2(a) (but only as a result of a
breach of Section 7), Section 8.4 or Section 8.5 in each of which cases no
notice shall be required to be given to Borrower for an assignment to a
Competitor), (ii) to a natural person or (iii) without the prior written consent
of Agent in its sole discretion, to a Debt Affiliated Entity, if after giving
effect to such assignment, (A) more than 30% of the Commitments and Obligations
would then be held or controlled by, or subject to a participation in favor of,
Debt Affiliated Entities or (B) there would be more than 2 such Lenders whose
Commitments or Obligations are held or control by, or subject to a participation
in favor of, Debt Affiliated Entities,

(p) Section 13.1(e)(vi) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(vi) no participation shall be sold to (x) a Loan Party or an Affiliate of a
Loan Party or (y) without the prior written consent of Agent in its sole
discretion, a Debt Affiliated Entity, and

(q) Section 13 of the Credit Agreement is hereby amended to add the following
new Section 13.1(k) after the end of Section 13.1(j) as follows:

(k) Provided that the Obligations and rights of each Debt Affiliated Entity are
not affected in a manner that is less favorable in any manner than as compared
to the Obligations and rights of other Lenders, such Debt Affiliated Entity
agrees that in connection with any (i) consent (or decision not to consent) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or in respect of any consent, waiver, vote, or
other action in connection with an Insolvency Proceeding involving a Loan Party,
(ii) other action on any matter related to any Loan Document or occurring in
relation to any Insolvency Proceeding involving a Loan Party, or (iii) direction
to Agent or any Lender to undertake any action (or refrain from taking any
action) with respect to or under any Loan Document, such Debt Affiliated Entity
shall be deemed to have voted (and, at the request of Agent, shall so vote, and
if it fails to promptly so vote, Agent shall have a proxy and the right to vote)
its interest as a Lender or Participant, as applicable, without discretion in
the manner in which Wells Fargo votes with respect to such matter. Borrower and
each Debt Affiliated Entity (by its acceptance of an assignment) agrees that if
a case under the Bankruptcy Code is commenced against any Borrower or any other
Loan Party, then, with respect to any plan of reorganization that does not
affect any Obligations and rights of any Debt Affiliated Entity less favorably
in any respect

 

-6-



--------------------------------------------------------------------------------

as compared to the Obligations and rights of other Lenders, no Debt Affiliated
Entity may vote to accept or reject such plan and Agent may seek (and each Debt
Affiliated Entity shall consent) to withdraw such vote or otherwise designate
that the vote of any Debt Affiliated Entity with respect to any such plan of
reorganization of such Borrower or other Loan Party not be counted. Each Debt
Affiliated Entity hereby irrevocably appoints Agent (such appointment being
coupled with an interest) as such Debt Affiliated Entity’s attorney-in-fact,
with full authority in the place and stead of such Debt Affiliated Entity and in
the name of such Debt Affiliated Entity, from time to time in Agent’s discretion
to take any action and to execute any instrument that are necessary to carry out
the provisions of Section 13.1(k) solely to the extent set forth herein. In
addition, each Debt Affiliated Entity agrees that notwithstanding anything to
the contrary in this Agreement, no Debt Affiliated Entity shall have any right
to (A) attend (including by telephone) any meeting or discussions (or portion
thereof) among Agent and any Lender to which representatives of Borrowers are
not then present, (B) receive any information or material prepared by Agent or
any Lender or any communication by or among Agent or one or more Lenders, except
to the extent such information or materials have been made available to
Borrowers or their representatives, or (C) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Agent or any other member of the
Lender Group with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other member of the Lender Group under the Loan
Documents.

(r) Exhibit A-1 to the Credit Agreement is hereby replaced in its entirety with
Exhibit A-1 attached hereto.

(s) Schedule C-1 to the Credit Agreement is hereby replaced in its entirety with
Schedule C-1 attached hereto.

(t) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined terms in proper alphabetical order:

“Applicable Equipment Availability Percentage” means an amount equal to 75%.

“Availability Block” means, as of any date of determination, the sum of
(a) $12,500,000 and (b) 50% of the amount of the mandatory prepayment made
pursuant to Section 2.4(e)(vi) on or prior to such date of determination.

“Commitment Reduction Amount” means $15,000,000.

“Debt Affiliated Entity” means any holder or any Affiliate of any holder of 2016
Bond Debt, Bond Debt, Term Loan Debt or Subordinated Indebtedness that becomes a
Lender or Participant.

“Eighth Amendment Effective Date” means June 29, 2016.

 

-7-



--------------------------------------------------------------------------------

“Rights Offering” means a rights offering for the common stock of Borrower,
which is intended to yield proceeds of $5,000,000 and may be exercised only in
exchange for cash.

(u) Schedule 1.1 of the Credit Agreement is hereby amended to amend and restate
the following definitions each in its entirety to read as follows:

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
(without giving effect to any Interest Payment Reserves, Appraisal Reserves or
Permitted Disposition Reserves) of Borrower for the most recently completed
month:

 

Level   

Average Excess

Availability

  

Applicable Margin

Relative to Base Rate Loans

(the “Base Rate Margin”)

   Applicable Margin Relative to LIBOR
Rate Loans (the “LIBOR Rate Margin”)

I

   > $40,000,000    2.00 percentage points    3.00 percentage points

II

   < $40,000,000 and > $20,000,000    2.25 percentage points    3.25 percentage
points

III

   < $20,000,000    2.50 percentage points    3.50 percentage points

The Applicable Margin shall be re-determined as of the first day of each
calendar month of Borrower.

“Applicable Unused Line Fee Percentage” means 0.50 percentage points.

“Borrowing Base” means, as of any date of determination, the lesser of
(I) $85,000,000 and (II) the result of:

(a) the sum of (x) 85% of the amount of Eligible Accepted Accounts and (y) the
lesser of $10,000,000 and 85% of the amount of Eligible Ticket Held Accounts,
less the amount, if any, of the Dilution Reserve, plus

(b) the lower of

(i) the product of 60% multiplied by the net book value (calculated in
accordance with GAAP on a basis consistent with Borrower’s historical accounting
practices) of Eligible Equipment at such time, and

 

-8-



--------------------------------------------------------------------------------

(ii) the product of 80% multiplied by the Net Orderly Liquidation Value of
Eligible Equipment at such time identified in the most recent equipment
appraisal ordered and obtained by Agent;

provided, that in no event shall Availability attributable to Eligible Equipment
under clause (b) of the Borrowing Base exceed the Applicable Equipment
Availability Percentage of the Borrowing Base at any time; minus

(c) the Availability Block; minus

(d) the aggregate amount of Receivables Reserves, Bank Product Reserves,
Equipment Reserves, Interest Payment Reserves, Appraisal Reserves, Pipeline
Reserves, Prepayment Block, Permitted Disposition Reserves and other Reserves,
if any, established by Agent under Section 2.1(c) of the Agreement.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2 or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.

“Maturity Date” means December 31, 2016.

“Permitted Disposition Reserves” means, as of any date of determination, the
following reserves: (a) a reserve equal to 50% of the amount by which (i) the
aggregate amount of net cash proceeds arising from Permitted Dispositions of
Eligible Equipment consummated after the Sixth Amendment Effective Date pursuant
to clause (o) of the definition of Permitted Dispositions exceeds
(ii) $7,500,000 (which reserve shall be established and maintained with respect
to the Borrowing Base) and (b) a reserve equal to 50% of the aggregate amount of
net cash proceeds arising from Permitted Dispositions of any property (other
than Eligible Accounts and Eligible Equipment that was included in the most
recent Borrowing Base) consummated after the Eighth Amendment Effective Date
(which reserve shall be established and maintained with respect to the Borrowing
Base).

 

-9-



--------------------------------------------------------------------------------

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, Equipment Reserves, Interest Payment
Reserves, Appraisal Reserves, Pipeline Reserves, Prepayment Block and Permitted
Disposition Reserves) that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
(including reserves with respect to (a) sums that Borrower or its Subsidiaries
are required to pay under any Section of the Agreement or any other Loan
Document (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay, and (b) amounts owing by Borrower or its Subsidiaries to any Person to
the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to the Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base or the Maximum Revolver
Amount. Without limiting the foregoing, Agent may establish Reserves in the
event the methodology used to calculate depreciation in any appraisal obtained
to determine the Net Orderly Liquidation Value of Eligible Equipment is
different from the depreciation methodology utilized by Borrower.

“Sixth Amendment Fee Letter means that certain fee letter, dated as of the Sixth
Amendment Effective Date, by and among Borrower, Agent and the Lenders party
thereto, as amended, supplemented or otherwise modified from time to time.

 

-10-



--------------------------------------------------------------------------------

(v) The section starting with “Monthly (no later than the 10th Business Day of
each month)” in Schedule 5.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

Monthly (no later than the 10th Business Day of each month)   

(a) an executed Borrowing Base Certificate,

 

(b) an Account roll-forward, in a format acceptable to Agent in its discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of Borrower’s general ledger,

 

(c) a detailed aging, by total, of Borrower’s and its Subsidiaries Accounts,
together with a reconciliation and supporting documentation for any reconciling
items noted (delivered electronically in an acceptable format, if Borrower has
implemented electronic reporting),

 

(d) a general ledger trial balance and a detailed calculation of those Accounts
that are not eligible for the Borrowing Base, if Borrower has not implemented
electronic reporting,

 

(e) a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting) and an aging, by
vendor, of any held checks,

 

(f) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,
and

 

(g) a detailed report showing additions of, and deletions to, Eligible
Equipment, and a calculation of the net book value (calculated in accordance
with GAAP on a basis consistent with Borrower’s historical accounting practices)
of Eligible Equipment at the end of such period.

3. Waiver; Effectiveness of the Amendment; Continuing Effect. Subject to the
terms and conditions herein, Agent and Required Lenders hereby waive the Event
of Default resulting solely from the failure to comply with Section 10(b) of the
Sixth Amendment. Except as expressly set forth in Section 2 or the first
sentence of this Section 3 of this Amendment, nothing in this Amendment shall
constitute a modification or alteration of the terms, conditions or covenants of
the Credit Agreement or any other Loan Document, or a waiver of any other terms
or provisions thereof, and the Credit Agreement and the other Loan Documents
shall remain unchanged and shall continue in full force and effect, in each case
as amended hereby. This Amendment is a Loan Document.

4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is

 

-11-



--------------------------------------------------------------------------------

a party represent the valid, enforceable and collectible obligations of
Borrower, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Borrower hereby agrees that this Amendment
in no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by Borrower in all respects.

5. Conditions to Effectiveness of Effective Date Amendments. The Amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects (the “Effective Date”):

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties;

(b) Agent shall have received an executed copy of each of the documents listed
on Exhibit A hereto;

(c) Agent shall have received from Borrower, for the benefit of the Lenders
party hereto, the Amendment Fee;

(d) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the Effective Date.

6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

 

-12-



--------------------------------------------------------------------------------

7. Amendment Fee. In connection with this Amendment, Borrower agrees to pay to
Agent, for the ratable account of the Lenders party to this Amendment (such
ratable amount based on each such Lender’s Commitment as a percentage of the
Commitments of all such Lenders party to this Amendment), an amendment fee (the
“Amendment Fee”) of $250,000, which fee is due and payable on the Effective
Date, and fully earned and non-refundable on the Effective Date. The Amendment
Fee is in addition to and not net of any fees previously paid by Borrower or any
Loan Party pursuant to any Loan Document. Agent hereby is expressly authorized
by Borrower to (x) charge such amounts due and owing to the Loan Account in
accordance with the terms of the Credit Agreement, and (y) designate such
amounts as a Revolving Loan under the Credit Agreement.

8. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement.

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

9. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other

 

-13-



--------------------------------------------------------------------------------

representatives (Agent, Issuing Bank, each Lender and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Releasor may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any circumstance, action,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment, in any way related to or in connection with the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

[Signature Page Follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: Chairman and CEO



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

 

By: /s/ Zachary S. Buchanan

Name: Zachary S. Buchanan

Title: Authorized Signatory



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender

 

By: /s/ John F. Kendrick

Name: John F. Kendrick

Title: Officer



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP., as a Lender

 

By: /s/ Laurel Varney

Name: Laurel Varney

Title: VP



--------------------------------------------------------------------------------

BANC OF AMERICA CREDIT PRODUCTS, INC., as a Lender

 

By: /s/ Jonathan M. Barnes

Name: Jonathan M. Barnes

Title: Vice President



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Eighth Amendment to Amended and Restated Credit
Agreement (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to Borrower’s
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 9 of the foregoing Eighth Amendment to Amended and Restated Credit
Agreement; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that Agent and Lenders have no obligation to inform such Guarantor of such
matters in the future or to seek such Guarantor’s acknowledgment or agreement to
future consents, amendments or waivers, and nothing herein shall create such a
duty.

 

HECKMANN WATER RESOURCES CORPORATION

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

HECKMANN WATER RESOURCES (CVR), INC.

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

1960 WELL SERVICES, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: COO, President



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: COO, President

APPALACHIAN WATER SERVICES, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: COO, President

BADLANDS POWER FUELS, LLC, a Delaware limited liability company

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

BADLANDS POWER FUELS, LLC, a North Dakota limited liability company

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

LANDTECH ENTERPRISES, L.L.C.

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

IDEAL OILFIELD DISPOSAL, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

NUVERRA TOTAL SOLUTIONS, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

NES WATER SOLUTIONS, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President

HECKMANN WOODS CROSS, LLC

 

By: /s/ Mark D. Johnsrud

Name: Mark D. Johnsrud

Title: President



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                     between
                                    (“Assignor”) and
                                         (“Assignee”). Reference is made to the
Agreement described in Annex I hereto (the “Credit Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the the Revolving Loans assigned hereunder,
as reflected on Assignor’s books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) except to the extent Agent has given prior
written consent, confirms that that it is not a Debt Affiliated Entity unless,
after giving effect to



--------------------------------------------------------------------------------

the assignment contemplated by this Assignment Agreement, (x) no more than 30%
of the Commitments and Obligations would then be held or controlled by, or
subject to a participation in favor of, Debt Affiliated Entities and (y) no more
than 2 such Lenders whose Commitments or Obligations are held or controlled by,
or subject to a participation in favor of, Debt Affiliated Entities [and
(g) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

as Assignor

By

 

 

 

    Name:

    Title:

[NAME OF ASSIGNEE]

as Assignee

By  

 

 

    Name:

    Title:

 

ACCEPTED THIS          DAY OF             

WELLS FARGO NATIONAL BANK,

a national banking association, as Agent

By

 

 

 

    Name:

    Title:

[CONSENTED TO AND ACKNOWLEDGED

THIS             DAY OF             

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By  

 

Name:

Title:]

 



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.    Borrower: Nuverra Environmental Solutions, Inc., a Delaware corporation 2.
   Name and Date of Credit Agreement:   

Amended and Restated Credit Agreement dated as of February 3, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) by and among Borrower, the lenders party thereto as “Lenders”, and
Wells Fargo Bank, National Association, a national banking association (“Wells
Fargo”), as administrative agent for each member of the Lender Group and the
Bank Product Providers.

3.    Date of Assignment Agreement:                         4.    Amounts:      

(a)    Assigned Amount of Revolver Commitment

   $                        

(b)    Assigned Amount of Revolving Loans

   $                      5.    Settlement Date:                         6.   
Purchase Price    $                      7.    Notice and Payment Instructions,
etc.   

 

Assignee:      Assignor:

 

    

 

 

    

 

 

    

 



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

  Revolver Commitment  

Wells Fargo Bank, National Association

  $ 26,020,409   

Bank of America, N.A.

  $ 17,346,939   

Citizens Bank of Pennsylvania

  $ 17,346,939   

Capital One Business Credit Corp.

  $ 12,142,857   

Banc of America Credit Products, Inc.

  $ 12,142,857   

All Lenders

  $ 85,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Amended and Restated Promissory Notes

 

2. Supplemental Fee Letter

 

3. Escrow Agreement